ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Our former opinion on motion for rehearing is withdrawn, and the following substituted therefor:
The indictment charged theft of harness of the value of $63.90 and certain bushels of oats of the value of $19.60. The proof showed the theft of all of said property. The trial court saw fit to submit the case in his charge mentioning only the harness. Appellant complains in his motion for rehearing that we erred in holding the testimony sufficient to establish the value of the harness as more than $50. The owner of said harness testified that the market value of said harness at the time it was taken was $63.90. Appellant is in no position to complain at the method or manner of proving the value of said harness. He made no objection to the testimony of said owner. He took no bill of exception showing complaint of the method or manner of such proof. In the absence of a bill of exception showing that objection was made in the trial court, such complaint is of no avail here. Ramon v. State (Texas Crim. App.), 98 S. W., 872; Thomas v. State, 85 Texas Crim. Rep., 246, 211 S. W., 453; Cunningham v. State, 90 Texas Crim. Rep., 500, 236 S. W., 90.
The motion for rehearing will be overruled.

Overruled.